Citation Nr: 1642463	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  13-12 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to service-connected disabilities. 

2.  Entitlement to service connection for a right knee disorder, claimed as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant was a member of the North Carolina Army National Guard (NG) from November 1964 to July 1966, when he was released to become a member of the United States Army Reserve; he had an initial period of active duty for training (ACDUTRA) for the NG from June 14, 1965 to October 25, 1965, plus another period of ACDUTRA from June 5, 1966 to June 19, 1966.  While a member of the Army Reserve, the appellant was involuntarily ordered to active duty from June 1968 to October 1969, when he was released to enlist in the regular Army.  He then served on active duty in the Army from October 1969 to September 1972.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Winston-Salem, North Carolina Office (RO) of the Department of Veterans Affairs (VA) in which, in part, the appellant's claims of entitlement to service connection for hypertension and a right lower extremity disorder were denied.

In April 2014, the appellant presented testimony during a Board videoconference hearing that was conducted by the undersigned.  The transcript from that hearing is included in the claims file.  The transcript reflects that the appellant was seeking service connection for a right knee disorder and the Board notes that the appellant is already service-connected for neuritis of the right leg that is related to service-connected disability.  Therefore, the issue on appeal is as stated on the title page.

The Board subsequently remanded the case for additional development in April 2015.  The case has now been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability was raised in a VA Form 21-8940 submitted in July 2016, but that issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  In addition, while the Veteran's claim of entitlement to service connection for coronary artery disease (CAD) was denied in a March 2015 rating on the basis that he had not been diagnosed with CAD, a June 2015 letter from a private physician to the United States Department of Labor states that the Veteran had been diagnosed with congestive heart failure with diastolic dysfunction.  When a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability).  Therefore, the Veteran has a pending claim for service connection for congestive heart failure and the Board does not have jurisdiction over either that claim or the TDIU claim, and both of those two claims are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  Providing the appellant with all benefit of the doubt, his hypertension is etiologically related on a secondary basis to the service-connected type 2 diabetes mellitus and/or the service-connected diabetic nephropathy.

2.  The preponderance of the evidence is against a finding that the appellant had a chronic right knee disorder during his active military service.

3.  Arthritis of the right knee was not objectively shown within one year after the appellant's discharge from active military service.

4.  The preponderance of the evidence is against a finding that there is any relationship between any current right knee disorder and the appellant's active military service, or any service-connected disability.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for the establishment of service connection for hypertension on a secondary theory of entitlement have been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for the establishment of service connection for a right knee disorder, on theories of entitlement including direct, presumptive, secondary and aggravation, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA's duty to notify and assist claimants in substantiating their claims for VA benefits has been codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

Given the fully favorable decision contained herein as to the hypertension claim, the Board finds that any defect in the notice or assistance provided to the appellant in reference to that claim constitutes harmless error.  Turning to the right knee claim, VA's duty to notify was satisfied by a letter from the RO dated in September 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Notice addressing disability ratings and effective dates was also provided to the appellant in the September 2010 RO letter.  The Board therefore finds that the duty to notify has been satisfied in this case.

The duty to assist was also met in this case.  The Veteran's service medical treatment records are included in the evidence of record.  His VA medical treatment records have also been obtained and associated with the file.  Private medical treatment records have also been included in the evidence of record.

A remand issued by the Court or by the Board confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, the RO obtained copies of the appellant's service personnel records detailing the dates and types of service.  The RO also obtained VA medical treatment records.  The RO also obtained a medical examination as directed by the April 2015 Board remand.  Therefore, substantial compliance has been achieved.

A medical opinion is adequate for claims purposes when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The January 2016 medical opinion was rendered by a medical professional, and the associated report reflects review of the appellant's prior medical records.  The opinion included reference to the service medical records and demonstrated objective evaluations.  The examiner was able to assess the nature, onset date, and etiology of the appellant's claimed right knee disorder. 

The Board finds that the January 2016 examination report to be sufficiently detailed with recorded history and clinical findings.  In addition, it is not shown that the medical opinion was in any way incorrectly prepared or that the VA examiner failed to address the clinical significance of the appellant's claimed condition.  As a result, the Board finds that additional development by way of another examination or opinion would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, the Board concludes that the appellant was afforded an adequate medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was provided with notice as to the medical evidence needed for service connection, as well as the assistance VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of either claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

II.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from disease or injury incurred in the line of duty.  38 U.S.C.A. § 101 (22), (24); 38 C.F.R. § 3.6 (a), (c).  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty or ACDUTRA, or from injury (but not disease) incurred or aggravated while performing inactive duty for training (INACDUTRA).  Id.  See also 38 U.S.C.A. §§ 106, 1110, 1131; 38 C.F.R. § 3.303 (a).

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases (such as arthritis) may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

When a veteran is found not to be entitled to a legal presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

A.  Hypertension claim

The Veteran is service-connected for Type 2 diabetes mellitus (DM), effective from August 2010.  He is also service-connected for diabetic nephropathy, also effective from August 2010.

The Veteran contends that he is entitled to service connection for hypertension because it was caused by the service-connected DM.  Review of the medical evidence of record reflects that, while the Veteran had findings of glycosuria in service, testing conducted at the Walter Reed Army Hospital in November 1968 yielded a conclusion that there was no DM and the earliest diagnosis of DM is dated in November 2004.  As reflected in the March 2011 rating decision, service connection for DM was granted on a direct basis based on the January 2011 VA medical opinion that the Veteran's currently diagnosed DM was the result of a progressive continuation of the glycosuria findings in service.  The examining physican had also noted that the Veteran had a 10-year history of hypertension, that the Veteran was on two medications for hypertension and that the Veteran's blood pressure readings during the examination were 152/100, 150/100 and 150/100.

The Veteran was afforded a VA medical examination in February 2015, in order to determine the severity of his service-connected DM, to include identification of all related medical conditions.  After reviewing the evidence of record and examining the Veteran, the examining VA physician stated that the Veteran had hypertension in the presence of diabetic renal disease.  The examining physician further stated that it was at least as likely as not that the Veteran's DM had permanently aggravated his hypertension beyond the natural progress of the disease.  In rendering the diagnosis of diabetic nephropathy, the examining VA physician stated that the Veteran had hypertension and/or heart disease due to renal dysfunction.  

The Veteran was afforded another VA medical examination in January 2016; the examining physician's assistant reviewed the evidence of record.  The Veteran reported that he had to take five medications for his blood pressure and the examiner listed said five medications.  The average of the Veteran's three blood pressure readings taken during the examintion was 155/97.  The physician's assistant opined that it was less likely than not that the service-connected DM caused or aggravated the Veteran's hypertension.  However, the physician's assistant failed to address the effect of the service-connected diabetic nephropathy on the Veteran's hypertension.

Each medical opinion cited above contained some rationale and should be given some weight, with the respective health care professionals' qualifications being a threshold consideration.  See Nieves-Rodrigeuz v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations include whether the person opining is suitably qualified and sufficiently informed).  Indeed, the cause of the Veteran's hypertension may never be known with certainty because there are positive and negative opinions on the nexus issue.  In addition, as the DM was service-connected based on it being a chronic progressive condition going back to the in-service findings of glycosuria, it may never be known with certainty when the DM began to exert a deleterious effect on the Veteran's blood pressure.  Furthermore, the record reflects that the Veteran went from taking two medications for blood pressure control in 2011 to five such medications in 2016, without any improvement in his blood pressure control.  For these reasons, the Board finds that the evidence is approximately evenly balanced as to whether the Veteran's hypertension is the secondary result of the Veteran's service-connected DM and/or diabetic nephropathy.  By law, the doubt resulting from this relative equipoise in the evidence is resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107(b).  

In adjudicating claims for VA benefits, the burden of proof only requires an "approximate balance" of the evidence for and against a claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1991).  This low standard of proof is "unique" to the VA adjudicatory process, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54  ). 

Although the positive opinions of record do not provide the exact proportion of the Veteran's hypertension caused by the service-connected DM and/or diabetic nephropathy, considering the benefit of the doubt standard, as well as principles of judicial economy (the Board having previously remanded this case), the Board finds that the proper remedy is to grant the appeal.  Thus, service connection for hypertension under the parameters of 38 C.F.R. § 3.310 is warranted.  

B.  Right knee disorder

In his August 2010 application for benefits, the appellant reported that he had incurred an injury to the right knee in service.  He reported that he had posttaumatic arthritis.  

The appellant is currently service-connected for lumbar spine degenerative disc disease, effective from February 2010.  He contends that he is entitled to service connection for a right knee disorder, to include arthritis, secondary to the service-connected low back disability.  The appellant has provided testimony to that effect during his April 2014 Board videconference hearing and he has also provided written statements to that effect.

Review of the evidence of record reveals that the appellant underwent a service separation examination in June 1972; the clinical evaluation relating to the lower extremities was normal and there was no diagnosis relating to any right knee disorder.  There is no mention in any of the appellant's NG, Army Reserve or regular Army medical records of any right knee injury or complaints.  A February 1973 medical history report was negative for any mention of a right knee problem and the associated report of medical examination was also negative for any mention of any right knee disorder.  

Review of VA medical treatment records dated between June 2011 and February 2015 reflect that the appellant sought treatment for complaints of chronic right knee pain.  Radiographic examination was accomplished in March 2014, and revealed the presence of mild to moderate degenerative changes without evidence of fracture or dislocation.  There was no significant joint effusion or soft tissue swelling.  A private magnetic resonance imaging report shows that the appellant had a moderate tear of the medial meniscus  in June 2015, as well as degenerative changes and a small loose body in the patellofemoral joint.  In December 2015, the appellant underwent right knee surgery at a private facility; the diagnosis was primary osteoarthritis of the right knee.

The appellant was afforded a VA medical examination in January 2016; the examiner reviewed the claims file.  The appellant reported experiencing an injury to his right knee in service and said that he was treated for that injury in service.  However, he did not remember what that injury was or how it was treated.  He said that he had always had pain in his knee and that it started back in 1968.  The examiner noted that there was no history of a knee injury while on active duty.  Radiographic examination revealed worsening medial compartment osteoarthritic changes of the right knee.  The examiner rendered a diagnosis of osteoarthritis of the right knee and opined that it was less likely than not that the osteoarthritis of the right knee was related to any in-service event, injury or illness.  The examiner also opined that the appellant's right leg pain was due to radiculopathy from the service-connected lumbar spine disability.  The examiner further stated that it was less likely than not that the appellant's knee pain was secondary to the back disability but rather that the knee arthritis was separate from the low back problem.  The examiner also noted that osteoarthritis is related to older age, obesity, genetics and occupations that require repetitive stress on the particular joint.  It was noted that the appellant had been a forklift operator in a warehouse after service for a number of years until a back injury led to the appellant not working any more.  

The foregoing evidence shows that the appellant has reported an in-service injury of the right knee but his service medical treatment records do not reflect any right knee condition and examination in June 1972, and February 1973, was negative for any right knee disorder.  Furthermore, the regular Army service entrance examination of May 1968 was negative for any mention of a right knee disorder and indicates that the appellant had not incurred any chronic knee disorder during any prior period of ACDUTRA or INACDUTRA.  In addition, there is no evidence, apart from the appellant's statements, suggesting that he manifested arthritis to any degree within one year of his discharge from active service in September 1972.  The first diagnosis of right knee osteoarthritis is found in a September 2011 VA treatment record.  The first radiographic evidence of degenerative changes is found in the March 2014 VA examination report which described mild to moderate degenerative changes.

The appellant has presented no corroborating evidence to establish a continuity of symptomatology of a right knee disorder since service.  The earliest medical evidence demonstrating any diagnosed right knee disorder post-service is found in a September 2011 VA medical record which is almost 40 years after the appellant was discharged from active service.  The Court has indicated that the absence of any medical records of a diagnosis or treatment for years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that a veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (which stipulates that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  While the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  

In addition, there is no clinical evidence to support the conclusion that any chronic disorder resulted from any incident of active service, ACDUTRA or INACDUTRA.  While the appellant has contended that he experienced right knee pain in service in 1968 and after service, pain alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board notes that the appellant is service-connected for degenerative disc disease (DDD) of the lumbar spine.  However, there is nothing in the evidence of record to indicate that it is at least as likely as not that the appellant's currently diagnosed right knee arthritis or meniscal tear is causally related in any way to the service-connected lumbar spine DDD.  

After consideration of the entire record and the relevant law and cases, the Board finds that the appellant's claimed right knee disorder is not related to his active service or to any period of ACDUTRA or INACDUTRA.  While it is apparent that the appellant does suffer from right knee osteoarthritis and a meniscal tear, the medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and/or severity of any such pathology and his service, however characterized.  The Board has scrutinized the record with a view towards ascertaining whether there is any basis (e.g., direct, presumptive, secondary or aggravation) to indicate that the claimed disorders were incurred by any incident of military service, but it has gleaned no such supporting evidence or suggestion thereof.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, supra (both for the general proposition that in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim, including direct service connection).  See Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Roebuck v. Nicholson, 20 Vet. App. 307, 312-313 (2006).  

The Board has considered the appellant's statements and sworn testimony asserting a nexus between his currently-diagnosed right knee osteoarthritis and meniscal tear and his military service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  However, musculoskeletal pathology requires specialized training for a determination as to diagnosis and causation, and is not susceptible of lay opinions on etiology.  Furthermore, radiographic findings are necessary for a diagnosis of arthritis or a meniscal tear; such testing requires specialized equipment and training and is therefore not susceptible to lay opinions.  Therefore, the Board cannot give decisive probative weight to the opinions of the appellant about the origins of his claimed right knee pathology because he is not qualified to offer such opinions.  As noted above, the appellant's lay statements may be competent to support his claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau; Buchanan, both supra.  Thus, he is competent to say that he had right knee pain while in service and now, but he does not have the expertise to state that there is a relationship between his service or his service-connected disability and any current right knee disorder; a medical opinion would be required.  See Davidson, supra.  The same holds true for the appellant's representative.  Thus, the Board cannot give decisive probative weight to the opinions of the appellant or his representative as to the etiology of his claimed right knee pathology because they are not qualified with medical expertise to offer such opinions.  

To the extent that lay assertions are offered in an attempt to establish a medical finding of aggravation of the appellant's right knee pathology by the service-connected lumbar spine disability or the lower extremity neurological disabilities, such an attempt must fail.  The matter of aggravation of a disability is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Because neither the appellant nor his representative has been shown to be other than a layperson without the appropriate medical training and expertise, neither of them is competent to render a probative (persuasive) opinion on a medical matter.  Hence, the lay assertions in this regard have no probative value.

Service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The Board finds that the preponderance of the competent evidence is against a finding of a nexus between the appellant's current right knee pathology and his active service or any period of ACDUTRA or INACDUTRA, including his service-connected lumbar spine and right and left leg neurological disabilities, despite his contentions to the contrary.  In that regard the Board finds substantially probative the January 2016 VA medical opinion undertaken specifically to address the matter on appeal.  The opinion was rendered after review of the appellant's claims file, including his service medical records; the opinion was clearly based on an accurate history.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (finding that a physician's access to the claims file and the thoroughness and detail of the opinion are important factors in assessing the probative value of a medical opinion).

Therefore, the Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for a right knee disorder, to include as secondary to service-connected disability and by way of aggravation.  As a result, the evidence is insufficient to support a grant of service connection for any right knee disorder, including osteoarthritis and a meniscal tear.  For the above reasons, the Board finds that the preponderance of the evidence is against the appellant's right knee disorder claim.  Because the preponderance of the evidence is against the right knee disorder service connection claim, the benefit of the doubt doctrine does not apply.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for hypertension as secondary to the service-connected DM and/or diabetic nephropathy is granted.

Service connection for a right knee disorder is denied.





____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


